
	

114 HR 2243 RH: Equity in Government Compensation Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 261
		114th CONGRESS
		1st Session
		H. R. 2243
		[Report No. 114–339, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2015
			Mr. Royce (for himself and Mr. Poliquin) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			November 16, 2015
			Additional sponsors: Mr. Pearce, Mr. Mulvaney, Mr. Blum, Mr. Latta, and Mr. Posey
		
		
			November 16, 2015
			Reported from the Committee on Financial Services with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			November 16, 2015
			The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on May 8, 2015
		
			
		
		A BILL
		To suspend the current compensation packages for the senior executives of Fannie Mae and Freddie
			 Mac and establish compensation for such positions in accordance with rates
			 of pay for senior employees in the Executive Branch of the Federal
			 Government, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Equity in Government Compensation Act of 2015. 2.DefinitionsIn this Act:
 (1)DirectorThe term Director means the Director of the Federal Housing Finance Agency. (2)EnterpriseThe term enterprise means—
 (A)the Federal National Mortgage Association and any affiliate thereof; and (B)the Federal Home Loan Mortgage Corporation and any affiliate thereof.
 (3)Executive officerThe term executive officer has the same meaning as is given such term in section 1303(12) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502(12)).
			3.Reasonable pay for chief executive officers
 (a)Suspension of current compensation package and limitationThe Director shall suspend the compensation packages approved for 2015 for the chief executive officers of each enterprise and, in lieu of such packages, subject to the limitation under subsection (b), establish the compensation and benefits for each such chief executive officer at the same level in effect for such officer as of January 1, 2015, and such compensation and benefits may not thereafter be increased.
 (b)Limitation on bonusesSubsection (a) may not be construed to affect the applicability of section 16 of the STOCK Act (12 U.S.C. 4518a) to the chief executive officer of each enterprise.
 4.Fannie and Freddie executive officers not Federal employeesAny executive officer affected by any provision under section 3 shall not be considered a Federal employee.
		
	
		November 16, 2015
		Reported from the Committee on Financial Services with an amendment
		November 16, 2015
		The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed 
